Citation Nr: 0523471	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-15 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin lesions.

2.  Entitlement to service connection for a throat condition.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
February 1977.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Center in Waco, Texas, that denied the above claims.  

As to the claim for hypertension, the RO found new and 
material evidence and reopened the claim and adjudicated it 
on the merits.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal despite the RO's 
action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  In light of the Board's legal duty to determine 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim, the issue has been 
phrased as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal received at the RO in August 1999, 
the veteran requested a hearing before the Board at the RO.  
Thereafter, in January 2000, his representative requested 
that he be afforded a hearing to discuss the issue of 
"chemical exposure."  A hearing at the RO was held in June 
2000 before RO personnel.  A supplemental statement of the 
case was issued in July 2000.  In August 2000, the veteran 
submitted an additional substantive appeal, again checking 
the box indicating that he wanted a hearing before the Board 
at the RO.  

A review of the record does not show that the veteran was 
scheduled for a hearing before the Board at the RO.  There is 
no evidence that the veteran has withdrawn his request for a 
BVA hearing.  Therefore, he should be scheduled for a Board 
hearing at the RO.  

The case is remanded for the following:

Please schedule the veteran for either a 
video conference hearing or a travel 
Board hearing, after clarifying which he 
would prefer.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


